MILLER, Judge
(concurring in part and dissenting in part):
In so far as the majority recognizes that no “custom of the service” exists in the United States Air Force which criminalizes “fraternization” (social intercourse) between officers and enlisted personnel, I concur. See the evidence I presented for this position in United States v. Rodriguez, ACM 23545, 29 October 1982 (unpublished).
In so far, however, as the majority concludes that the absence of such a criminally enforceable “custom" precludes prosecution of those associations between officers and enlisted personnel which any reasonably prudent officer should immediately recognize are harmful to the maintenance of good order and discipline within the armed forces, I dissent. In my opinion, it is positively ludicrous to imply, as the majority has done in this case, that an officers corps can maintain the dignity and respect necessary to command the unquestioning obedience and trust of enlisted subordinates, if its members are permitted to randomly compete with one half of its subordinate population for the privilege of engaging that subordinate population’s other half in the intimacies of recreational fornication.
Accordingly, in addition to affirming the adultery specification, I would also affirm those specifications that allege conduct unbecoming an officer in that the accused’s acts of fornication with enlisted personnel were, by their very nature, palpably and directly prejudicial to continued good order and discipline in the United States Air Force.
A HISTORICAL ANALYSIS OF THE TERMS “CUSTOM OF THE SERVICE” AND “FRATERNIZATION”
Much has been written in recent case law and legal literature concerning a “long standing ‘custom of the service’ ” that allegedly prohibits “fraternization” between military officers and enlisted personnel.1 The general gist of these writings asserts that early in our nation’s military history, any social intercourse whatever between officers and enlisted personnel, subjected both categories of offenders to immediate court-martial. It then implies that as our nation’s concepts of democratic freedom of association expanded and permeated our military population, lines demarcating such unacceptable social intercourse between officers and enlisted personnel became hopelessly blurred (i.e., the line separating those associations which constituted the per se “custom of the service” offense of “fraternization” from those associations which were entirely acceptable, changed so rapidly and frequently that any semblance of the “common consent of the governed” necessary to successfully prosecute such “custom of the service” offenses was effectively obliterated).
*874Specifically, these writings reasoned that because paragraph 213b, MCM (Rev.), 1969, states that a:
[c]ustom arises out of long established practices which by common consent have attained the force of law in the military or other community affected by them,
then, “custom of the service” offenses, by definition, must cease their existence once the long established and accepted practices upon which they have purportedly been based, change.
Applying this logic to the instant case, the majority, first, correctly notes that it is no longer uncommon for Air Force officers and enlisted personnel to engage in activities that involve mutual social intercourse. Then, after pointing out that such activities violate those long established and accepted general practices upon which the Air Force’s ban against “fraternization” is purportedly based, it concludes that the Air Force’s “custom of the service” offense prohibiting “fraternization” is no longer viable. It continues that, since fornication is but a particularized type of “fraternization” (aIbeit, a uniquely intimate one), any prohibitions specifically precluding officers from engaging consenting enlisted personnel in this particular activity has also fallen. Accordingly, the majority concludes that, today, Air Force officers who fornicate with consenting enlisted personnel (or at least consenting enlisted persons who are not directly subordinate to them) do not commit an offense that is prosecutable under the U.C.M.J.
While I can well understand the initial attractiveness of this logic (I erroneously went down the same “rose colored path” in Rodriguez, supra), an in-depth historical analysis of its basic underlying assumptions shows that it is entirely spurious.
CUSTOM OF THE SERVICE OFFENSES
Violations of a “custom of the service,” per se, have never been prosecutable in the Army or the Air Force and they can no longer be prosecuted, as such, in any other branch of the armed forces of the United States.2
*875While the term “customs and courtesies of the service” has long been used by all United States military services to describe unwritten traditions of military service,3 *876only the now defunct Naval Courts and Boards, 1937, ever endeavored to make the simple violation of some of these customs, in and of themselves, triable by courts-martía].4
It is particularly ironic, therefore, that the three appellate cases most often quoted by writers, today, who argue that prosecutions for “fraternization” are based upon its status as a per se “custom of the service” *878offense (to wit: United States v. Free, 14 C.M.R. 466 (N.B.R.1953), United States v. Lovejoy, 41 C.M.R. 777 (N.B.R.1953), and United States v. Pitasi, 20 U.S.C.M.A. 601, 44 C.M.R. 31 (1971)), are, in fact, the very ones which sounded the judicial death knell for the only per se “custom of the service” offense practice ever recognized in the armed forces, that of the Navy prior to the U.C.MJ.’s enactment.5
*879Regardless, then, of how often, and by whom, it has been implied that prosecutions for “fraternization” offenses are dependent upon the continued existence of “long standing customs of the service” (or, more specifically, the common recognition of the current vitality of such customs by a vast majority of service personnel), this simply is not the case. Today, unless specific conduct (or a specific type of conduct) (1) violates one of the U.C.M.J.’s specific Articles or (2) it either is palpably and directly “prejudicial to good order and discipline,” “service discrediting,” or a “crime or offense not capital” under Article 134 or amounts to “conduct unbecoming an officer” under Article 133, it may not be prosecuted at courts-martial.
When determining whether a custom of the service breach may be prosecuted under the U.C.M.J., the only relevant question to be asked is the one which is entirely dispositive; to wit: Whether the specific or general type of conduct alleged violates any puni*880tive article of the U.C.M.J., including either of its two general articles. Whether the custom of the service allegedly breached is, or remains, viable, is totally irrelevant.
While cynics may argue that the question of exactly what conduct constitutes an offense under either of these two general articles is based to some extent on “customs of the service,” I would counter that a critical examination of post-Codal case law reveals, instead, that this precise question has always been uniformly decided either by a disciplined analysis of whether, in fact, one of the specific “general elements”6 of the particular general article is or is not satisfied, or by citations to past cases7 in which a particular offense’s existence has already established by such an analysis.
FRATERNIZATION
Before discussing whether the conduct alleged in this case meets one or more of the “general elements” of either of the U.C. MJ.’s general articles, however, it is necessary, first, to comment upon the very generalized approach that all of my fellow judges have used in their discussions of the specific conduct alleged by the instant specifications. Rather than addressing the specific conduct which the specifications alleged (an officer’s indiscriminate “recreational” fornication with enlisted personnel in violation of Article 133 of the U.C.M.J.), they have, instead, chosen to address the question of whether or not a charge of “fraternization” can properly be affirmed as a violation of this Article. In my opinion, it is this patently incorrect statement of the question before them, more than any other single factor, that resulted in their fuzzy and occasionally incorrect handling of those principles necessary to a clear and proper resolution of this case.
An in-depth historical analysis of the most recent 238 military appellate case decisions dealing with allegations generically capable of categorization as “fraternization type offenses” (or untoward offieer/enlisted conduct) irrefutably demonstrates my point.
The first recorded use of the term “fraternization” occurred in United States v. Bunker, 27 B.R. 385 (1943). There, an Army Board of Review, apparently confronting contentions that an allegation of conduct which violated the, then recognized, Army “custom of the service” that prohibited any “fraternization” between officers and enlisted personnel could be prosecuted solely on the basis that the alleged conduct violated a “custom of the service,” cleverly modified the traditional statement of that customary ban against fraternization by stating:
[I]t has long been recognized as a custom of the service that an officer should not fraternize with enlisted men to the extent that it will affect or prejudice good order and discipline. [Emphasis on modifying language provided.]
United States v. Bunker, supra, at 389.
This modifying language was, of course, exceptionally significant. It limited prosecutions for breaches of this particular custom of the service to those few breaches in which the breaching conduct, itself, independently, satisfied the separate criteria for prosecution required by U.C.M.J., Article 134. (Compare the effect of the mollifying language of M.C.M., paragraph 213b, some eight years later. See note 2, herein, supra.)
Other usage of the term “fraternize” or “fraternization” has occurred in only ten of the remaining 237 case decisions that have dealt with “fraternization type offenses.”8 In five of these, the term was used to *881describe several instances of varied officer/enlisted misconduct alleged separately or in combination with one another in one or more specifications.9 In two of them, it was used solely to describe allegations that an officer had made male/female sexual overtures to an enlisted person.10 And, in the final three, it was used, once each, in reference to an officer/enlisted homosexual liaison,11 an officer’s behavior in the presence of enlisted men amounting to drunk and disorderly conduct;12 and, a bare, unsupported, allegation that an officer “wrongfully fraternize[d] with enlisted men (the board dismissed this allegation based upon lack of evidence).”13
Of the entire 238 recorded cases, only five referenced any specifications that included the term “fraternization,” and only two of these (one of which, also, included factual allegations as to the manner in which the alleged “fraternization” had occurred) were ultimately affirmed.14
What is most significant about these 238 cases is the fact that, in 227 of them, neither the generic term “fraternization” nor any of its derivatives was even mentioned! Rather, in these cases, the courts and boards recognized that questions pertaining to whether alleged officer/enlisted misconduct does, or does not, breach a *882“custom of the service” prohibiting “fraternization” are irrelevant to the legal sufficiency of Article 133 or 134 specifications that allege such misconduct. Accordingly, they limited their consideration of that issue to those few questions that are relevant to wit: whether the misconduct alleged within the particular Article 133 or 134 specification confronting them, was, or was not, of a nature to “prejudice good order and military discipline,” “discredit the military service,” or amount to “conduct unbecoming an officer and a gentleman.”
And, turning from court, to code or manual usage of the term, we find that, unlike the phrase “custom of the service,” the term “fraternize” or “fraternization” has never been used in any United States military law or manual for courts-martial.
My fellow judges, then, erred when they chose to define the issue before this Court in terms of a generalized generic notion of fraternization rather than in terms of that factually detailed misconduct which is alleged within the instant U.C.M.J., Article 133 specifications. While those portions of their opinions that relate to the demise of the Air Force’s now defunct “custom of the service” banning “fraternization” and the question of whether violations of such a defunct custom may nevertheless still be prosecuted as Article 133 “customs of the service” violations are interesting, they are totally irrelevant to the issue presented by this case. The sole question before us for decision is whether the factually detailed misconduct alleged within the instant Article 133 specifications, under the circumstances of this case, is immediately recognizable by a reasonably prudent officer as an example of conduct that would subject him to potential prosecution for conduct unbecoming an officer and a gentleman.
Unfortunately, by limiting their discussions of the history of “fraternization type cases” to those few cases which actually contained the term “fraternize” or “fraternization,” my fellow judges also overlooked some exceptionally useful and exceptionally relevant generalizations pertinent to the resolution of this quintessential question. Had they expanded their research so as to encompass those cases which, although not mentioning the term “fraternization,” nevertheless, dealt with specific allegation of officer/enlisted misconduct alleged to have violated one of the general articles, they would have been able to glean four distinct categories of officer/enlisted behavior recognized time and again by our appellate courts as violating the proper criteria of Article 133 and 134 offenses.15 Even more *883importantly, they might have recognized that the behavior alleged, here, falls distinctly within the fourth of these actionable categories, demeaning sexual behavior.
*885THE SPECIFIC QUESTIONS PRESENTED
Having conclusively established that concepts embodied by the terms “custom of the service” and “fraternization” are irrelevant to the question of whether factually detailed Article 133 or 134 allegations of untoward officer/enlisted behavior are legally sufficient to support such specifications, I strip the specifications, before me, of this surplusage.
Accordingly, the instant specifications become Article 133 allegations that the accused, an unmarried Air Force Captain assigned to Minot Air Force Base, did, at Minot Air Force Base, engage in several acts of sexual intercourse each, with a certain female Air Force Sergeant and with a certain female Air Force Senior Airman.
Accordingly, only two questions are germane to my decision. The first is whether or not existing stare decisis identifies multiple acts of fornication by an officer with enlisted personnel as misconduct that is “conduct unbecoming an officer and a gentleman” under Article 133, or, in the alternative, as misconduct that either “prejudices good order and military discipline” or is “service discrediting” under a lesser included Article 134 specification. The second, which must be addressed only if the answer to the first is negative, is whether in the absence of such stare decisis, a disciplined analysis of the likely effect of such blatant and casual acts of fornication upon the respect required of enlisted personnel for the commissioned status of all officers, might independently establish that the criteria of an Article 133 offense has been met or, in the alternative, whether a similarly disciplined analysis of the likely effect of such acts upon either the continued mainte*886nance of “good order and discipline” within the Air Force or the continued good will of our nation’s civilian population toward the Air Force and its leaders, might independently establish that the criteria of a lesser included Article 134 offense has been met.
CONCLUSION
It is impossible to review the cases I have cited in the fourth sub-heading of note 15, herein, supra, without concluding that the conduct of the accused in this case violated both the Article 133 specification, as alleged, and the lesser included “prejudice to good order and discipline” Article 134 offense, contained within that Article 133 specification. Accordingly, I demur from a more detailed discussion of these cases.
I also recognize that the need for a disciplined analysis of the likely effect of the blatant and casual acts of fornication perpetrated by the accused upon his military inferiors upon the respect required of enlisted personnel for the commissioned status of all officers is mooted by the above conclusion. I, nevertheless, remain so completely appalled by the cavalier attitude of the accused toward the quintessential responsibilities of any commissioned officer and the majority’s discipline shattering acquiescence to it, that I am compelled to briefly comment upon those circumstances of this particular case which cause me such concerns.
First, I would point out that there is no other conduct in this nation, which in recent years has generated a more widely divergent and individually self-righteous group of moral attitudes than that related to individual sexual behavior. Indeed, the so-called “Sexual Revolution,” has in many instances even pitted individual family member against individual family member in morally devastating conflicts such as have probably been unequalled in this country since the civil war.
Unquestionably, the tide throughout this revolution has been toward a greater and greater tolerance of individual sexual proclivity, and as the majority pointed out, even the former military justice prohibitions against military members fornicating with one another, have been decriminalized. But, to this day, few law abiding activities have been so widely viewed or referred to by various segments of our society as illicit, as. are those instances of sexual conduct between consenting adults that have generally been decriminalized within the last two decades. Indeed, despite the “decriminalization” of such sexual conduct, when it has occurred between people with certain fiduciary type relationships to one another (e.g., professor-student, executive-junior executive, congressman-page) it has resulted more often, than not, in unquestioned dismissals, scholarly advocation of such dismissals,16 or unprecedented outrage quelling Congressional reprimands.
It is within this emotionally charged arena, that the accused, a commissioned officer in the United States Air Force, first decided for some unknown reason to consciously push against what he believed to be a questionable Air Force taboo, by engaging a variety of young enlisted women in multiple acts of what one of the young women described at trial as “recreational fornication.”
Every military officer should immediately recognize that an effective fighting force, which it is their mission to achieve, is absolutely dependent upon the unquestioning obedience of subordinates to command. Further, all military officers should recognize that in order to fulfill their mission of achieving this obedience they must never, knowingly, conduct themselves in a manner that would likely cause even a small portion of their subordinate population to question their moral fiber.
Clearly, it is impossible for an individual officer to obtain the unquestioning obedience of his subordinates if they regard him with moral suspicion or contempt. Accordingly, every military officer is obliged to insure at all times that his or her moral conduct does not fall to a level that might justify such suspicions, even among a small *887proportion of his subordinate population. The moment such a commissioned officer’s observable moral conduct falls to such a level, is the moment he has become a totally ineffective officer.
The moral conduct required of a military officer cannot, therefore, ever be a mere reflection of his own moral values. In point of fact, it cannot even be a reflection of the moral values of a majority of his subordinates. A military leader can simply not be effective when he can only rely on the unquestioning obedience of 60, 70, or even 90 percent of his subordinates. Particularly, in combat situations, where a single disobeyed order can sometimes result in untold horror for obedient individuals, he must command the moral respect of virtually everyone that may be subject to his orders.
Had the accused in the instant case any regard whatsoever for his status as a commissioned officer, he would have immediately recognized that his moral behavior, while perhaps not particularly offensive to him would, nevertheless, have been blatantly offensive to that large group of basically fundamentalist church-goers that populated his, and practically every other base in the Air Force (and, some of which undoubtedly were directly subordinate to him). Lacking this regard for his commission, he instead, consciously destroyed not only his own effectuality, but risked the possibility that the emotion charged moral indignation he had aroused might be transferred by these people to other military officers.
Similarly, by violating his fiduciary-like duty to the moral well-being of his enlisted subordinates17 he risked subjecting the service to public moral condemnation similar to that which would recently have beset our Congress, had the House of Representatives chosen not to reprimand its members who offended public mores in a similar manner.
Contrary to the overriding concern of the majority, I see no similarity, whatsoever, between the accused’s conduct in this case and the conduct of a married officer who engages in sexual relations with his or her enlisted spouse. Here the accused’s conduct was actionable because he should have recognized that recreational fornication with a variety of enlisted personnel is still viewed as immoral and promiscuous by a substantial minority of Air Force enlisted personnel, and that he could not effectively function as an Air Force officer, once such a substantial minority of his subordinates had developed a contemptuous suspicion concerning his moral uprightness. Such conduct on the accused’s part clearly amounted to conduct unbecoming an officer and conduct prejudicial to good order and discipline.
I cannot think of a single Air Force group or person that would be offended by an Air Force officer having sex with his or her spouse, nor can I think of a single instance in' which such conduct could be said to amount to conduct unbecoming an officer or conduct prejudicial to good order and discipline.
I would affirm the findings and the sentence as adjudged.

. See OPJAGAF 1971/69, 30 July 1971; Flatten, Fraternization, 10 Air Force Reporter 109 (Aug 1981). See generally, Nelson, Conduct Expected of an Officer and a Gentleman: Ambiguity, 12 JAG L.Rev. 124 (1970); Murphy, The Soldier’s Right to a Private Life, 24 Mil.L.Rev. 97 (1964); J. Holm, Women in the Military, An Unfinished Revolution (1982); M.E. Treadwell, The Women’s Army Corps (1954). See also, U.S. v. Rodriguez, supra; United States v. Pitasi, 20 U.S.C.M.A. 601, 44 C.M.R. 31 (1971); United States v. Lovejoy, 41 C.M.R. 777 (N.C.M.R.1968); United States v. Free, 14 C.M.R. 466 (N.B.R.1953); United States v. Livingston, 8 C.M.R. 206 (A.B.R.1952); United States v. Rabb, 81 B.R. 77 (1948); United States v. Patterson, 41 B.R. 365 (1944); U.S. v. Jones, 40 B.R. 149 (1944); and U.S. v. Bunker, 27 B.R. 385 (1943).


. The term “custom of the service,” as descriptive of a type of per se military offense, was used in none of the Articles of War or Army/Air Force Manuals for Court-Martial that pre-dated the U.C.M.J. and its implementing Manual for Courts-Martial. Neither was it ever used in such a sense by Colonel Winthrop in any of his sundry treatises interpreting the various versions of this nation’s Articles of War. Nor was it ever used by any of those editors of Army Digest of Opinions who succeeded Winthrop. Rather, any use of the term “custom of the service” in all pre-U.C.M.J. military justice laws, manuals, and treatises, was always restricted to either matters of court-martial procedure (including commonly held military definitions of certain words descriptive of the legislatively pronounced elements of some offenses) or determinations of allowable punishments. See, e.g., Winthrop, Military Laws and Precedent, second edition (1920), at 41-42. Absent reduction of a custom or courtesy of the service to a law or regulation, or the independently prosecutable nature of a violat- or’s conduct under the general articles of the Code, or its predecessing Articles of War, its violation was simply non-prosecutable at courts-martial. See, e.g., Winthrop, supra, at 617. Of over 284 opinions involving allegations of offenses involving untoward relationships between officers and enlisted personnel reported in the 81 volume JAGD Board of Review Opinions, spanning 1929-1948, the 34 volume JAJD Board of Review Opinions (European Theater of Operations), spanning 1943-1946, and the 12 volume JAGD Board of Review and Judicial Council Opinions, spanning 1949-1951, only five of the least artful even referenced the term “custom of the service.” In the only pre-Codal case that actually charged an accused with an Article of War 95/96 offense (prejudicial to discipline, conduct unbecoming) alleging that an accused’s conduct was not in accordance with the “customs of the service,” the charge was disapproved. See United States v. Jones, supra. In three of the others, each of which was upheld a lesser included Article of War 96 (currently, U.C.M.J., Art. 134) violation of an Article of War 95 (currently, U.C.M.J., Art. 133) conviction, the term was used only as a shorthand reference to the fact that the particular misconduct alleged had always been deemed prejudicial to good order and discipline in past Board of Review Opinions. See United States v. Bunker, supra; United States v. Patterson, supra, United States v. Rabb, supra. In the fifth case, the term was simply a part of the following catch-all sentence: “The acceptance by an officer of gratuities from enlisted personnel is subversive of good order and discipline, is contrary to the customs of the service, and to the spirit of ... (a specific paragraph of an Army regulation).” See United States v. Price, 42 B.R. 243 (1944).
*875When the U.C.M.J. (which, in 1950, for the first time, brought all members of United States military services under a single code of justice) was enacted, it continued the legislative tradition of the Articles of War by, again, refusing to recognize mere breaches of military custom or courtesy as a basis for trial by courts-martial. In an effort to placate Navy fears that the new U.C.M.J.’s Article 134 might not encompass all those “custom of the service offenses” that had previously been punishable by the Navy’s Articles for the Government of the Navy (see Decker, History, Preparation and Processing, Manual for Courts-Martial, United States, 1951, at pp. 293-294 and footnote 5, herein, infra), the drafters of the 1951 Manual for Courts-Martial specifically mentioned that “a breach of a custom of the service may result in a violation of [the disorder and neglects to the prejudice of good order and discipline in the armed forces] clause of [U.C.M.J.] Article 134” (see M.C.M., paragraph 213b). But, both the language and placement of the quoted phrase, clearly belie any intention of to create a new category of per se offenses for simple breaches of military custom or courtesy; rather, the language simply acknowledges the obvious; to wit: that breaches of military custom and courtesy that also amount to conduct prejudicial to good order and discipline in the armed forces may be charged as conduct prejudicial to good order and discipline under U.C. M.J., Article 134. Of 34 opinions involving allegations of untoward relationships between officers and enlisted personnel reported in the 50 volume Court-Martial Reports and volumes 1-15 of the Military Justice Reporter, only four reference the term “custom of the service.” In the first of these, the term’s use is limited to a simple statement that long standing “customs of the service” prohibit officers from engaging in social intercourse with enlisted personnel to the extent that the familiarity induced by such social intercourse affects or prejudices good order or military discipline. See United States v. Livingston, supra. The second, after essentially repeating the language of the first, adds that the determination of which specific social intercourse between officers and enlisted personnel is prejudicial to good order or military discipline must be based upon the circumstances surrounding specific instances of such social intercourse. See United States v. Free, supra. The third, rejects an argument that offenses based upon alleged violations of “customs of the service” are inherently uncertain, indefinite, and unclear, noting that like any other Article 134 offense, the conduct violative of the alleged custom must be shown by its surrounding circumstances to be prejudicial to good order and discipline. See United States v. Lovejoy, supra. And the fourth, representing the Court of Military Appeals’ only comment regarding the term, conforms the progressive logic of the first three to that Court’s previous holdings regarding the continued validity of all Article 134 charges, extending the progressive logic of Livingston, Free, and Lovejoy so as to recognize that certain acts engaged in by an officer with an enlisted person, may “by then-very nature, [be] palpably and directly prejudicial to the good order and discipline of the service,” and thus violative of Article 134. See United States v. Pitasi, supra.
It is plainly evident, therefore, that the additional language of Paragraph 213b, M.C.M. (1951) which specifically noted that the Code’s Article 134 prohibition includes any breaches of long standing “customs of the service” that coincidentally meet that Article’s criteria, in no way changed the pre-Codal view of “customs of the service.” Conduct breaching customs or courtesies of the service may still not be prosecuted in their own right. They continue to be prosecutable only if, coincidentally, the conduct they proscribe, also happerife to constitute conduct which is prejudicial to good order and discipline in the armed forces or conduct unbecoming an officer, and, of course, then, they are prosecutable only because they independently violate either U.C.M.J. Article 134 or 133, not because they also happen to breach a “custom of the service.”


. Surveys of current “customs of the service,” contained in recent issues of The Air Officer’s Guide (an unofficial, but continually updated source book, that Air Force officers are often urged to obtain and read) identify numerous current “customs of the service.” A brief sampling, reveals the following diversity: officers will not walk under umbrellas; an officer’s word or statement will ordinarily be accepted without question; officers and airmen will not generally associate together in mutual social activities; when a junior walks with his senior he takes a position abreast and to the senior’s left; the word “Sir” must be used when junior officers address senior ones, and by all airmen who address officers; officers should remain at a reception or social gathering until their commander has departed; when a child is bom to an officer’s family, the base commander is to send a personal letter of congratulations to the parents on behalf of his command; officers will support activities of their units, as well as, activities of the entire base; officers will periodically attend religious services at their base chapels; an officer’s uniform and his official or social position must not be defamed; an officer never volunteers excuses; all official communications to superiors must be routed through command echelons; officers do not use vulgar or profane language; excessive indebtedness *876must be avoided; and airmen and officers stand erect unless seated, they must not lean.
While it is true that the origins of most of these customs are unknown, today, the prohibition against vulgar or profane language can be traced back as far as the Ordinance of Richard I, dated 1190 (see Winthrop, supra, at 903) and required attendance at religious services, mandatory use of command echelons in communications, and bans against close officer/soldier associations are traceable back through the Code of Articles of King Gustavus Adolphus of Sweden, dated 1621 (see Winthrop, supra, at 907-918). Indeed, James Thomas Flexner, in his definitive biography of George Washington, characterized the Continental forces’ failure to observe the “custom of the service” prohibiting social familiarity between its officers and enlisted people as the greatest problem the general encountered when he assumed command of those forces.


. Article 22, Articles for the Government of the Navy (1934 edition) provided:
(a) Offenses not specified. — All offenses committed by persons belonging to the Navy which are not specified in the foregoing articles shall be punished as a court martial may direct.
(b) Fraudulent enlistment. — Fraudulent enlistment, and the receipt of any pay or allowance thereunder, is hereby declared an offense against naval discipline and made punishable by general court martial, under this article.
In explaining the meaning of Article 22(a), Articles for the Government of the Navy (1934 edition), section 5 of Naval Courts and Boards, 1937 (the Navy’s former court-martial manual), stated:
The sources of unwritten naval law are:
(a) Decisions of the courts.
‡ ífc sfc
(b) Decisions of the President and the Secretary of the Navy and the opinions of the Attorney General and the Judge Advocate General of the Navy.
(c) Court-martial orders.
# * * ‡ s}s
(d) Customs and usages of the service. Circumstances from time to time arise for the government of which there are no written rules to be found. In such cases customs of the service govern. Customs of the service may be likened, in their origin and development, to the portions of the common law of England similarly established. But the custom is not to be confused with usage; the former has the force of law, the latter is merely a fact. There may be usage without custom, but there can be no custom unless accompanied by usage. Usage consists merely of the repetition of acts, while custom is created out of their repetition.
Custom. — The following are the principal conditions to be fulfilled in order to constitute a valid custom:
(1) It must be long continued.
(2) It must be certain and uniform.
(3) It must be compulsory.
(4) It must be consistent.
(5) It must be general.
(6) It must be known.
(7) It must not be in opposition to the terms and provisions of a statute or lawful regulation or order.
As usage constantly observed for a long period results in the establishment of a custom, so long-continued nonusage will operate to destroy a particular custom, that is, to deprive it of its obligatory character.
The field of operation of the unwritten naval law is extensive. It is applied in defining certain offenses against naval law and in determining whether certain acts or omissions are punishable as such, as in cases coming under article 22 of the articles for the government of the Navy. At times, also, custom is appealed to as a rule of interpretation of terms technical to the naval service. Usage. — Mere practices or usages of service, although long-continued, are not customs and have none of the obligatory force which attaches to customary law. The fact that such usages exist, therefore, can never be pleaded in justification of conduct otherwise criminal or reprehensible, nor be relied upon as a complete defense in a trial by court-martial. With the permission of the court, however, they may be introduced in evidence, with a view to diminishing to some extent the degree of criminality involved in the offense charged.
While sections 98 and 99 of Naval Courts and Boards (1937) incorporated the current U.C.M. J.’s general articles pertaining to conduct prejudicial to good order and discipline and conduct unbecoming an officer into Article 22 of the Articles for the Government of the Navy, it also incorporated: (1) a number of offenses not elsewhere prohibited by the Articles for the Government of the Navy which are currently prohibited by specific Articles of the U.C.M.J. (and which, prior to the U.C.M.J., were prohibited in the Army and Air Force by specific Articles of the Articles of War) and (2) a number of, apparently, per se custom of the service offenses which, although very similar to in*877stances of misconduct currently proscribed by U.C.M.J., Articles 133 and 134, required absolutely no proof that the conduct was either prejudicial to good order and discipline or that it constituted behavior unbecoming an "officer and a gentlemen.
In the former category were: (1) affray or disorder, riot, and unlawful assembly, see Navy Courts and Boards, section 92, and U.C.M.J., Article 116, 10 U.S.C. § 916; (2) blackmail and extortion, see Navy Courts and Boards, section 93, and U.C.M.J., Article 127, 10 U.S.C. § 927; (3) breaking arrest, see Navy Courts and Boards, section 94, and U.C.M.J. Article 95, 10 U.S.C. § 895; (4) burglary or housebreaking, see Navy Courts and Boards, section 96, and U.C.M.J. Articles 129 and 130, 10 U.S.C. §§ 929, 930; (5) embezzlement of money or property not intended for military service, see Navy Courts and Boards, section 100, and U.C. M.J., Article 121, 10 U.S.C. § 92; (6) false imprisonment, see Navy Courts and Boards, section 101, and U.C.M.J., Article 97, 10 U.S.C. § 897; (7) forgery other than for the purpose of obtaining payment of a claim against the United States, see Navy Courts and Boards, section 102, and U.C.M.J., Article 123, 10 U.S.C. § 923; (8) fraudulent enlistment, see Navy Courts and Boards, section 103, and U.C.M.J., Article 83, 10 U.S.C. § 883; (9) malingering, see Navy Courts and Boards, section 104, and U.C.M.J., Article 115, 10 U.S.C. § 915; (10) neglect of duty, see Navy Courts and Boards, section 105, and U.C.M.J., Article 92(3), 10 U.S.C. § 892(3); (11) resisting arrest, see Navy Courts and Boards, section 106, and U.C.M.J., Article 95; (12) sodomy, see Navy Courts and Boards, section 108, and U.C.M.J., Article 125, 10 U.S.C. § 925; (13) uttering forged or counterfeit document other than for the purpose of obtaining payment of a claim against the United States, see Naval Courts and Boards, section 110, and U.C.M.J., Article 123; (14) willful destruction of non-public property, see Naval Courts and Boards, section 111, and U.C.M.J., Article 109, 10 U.S.C. § 909; (15) conspiracy other than to defraud the United States by means of a false claim, see Naval Courts and Boards, section 112, and U.C.M.J., Article 81, 10 U.S.C. § 881; (16) perjury and subornation thereof before a judicial proceeding or in a course of justice, see Naval Courts and Boards, section 115, and U.C. M.J., Article 131, 10 U.S.C. § 931; (17) aiding escape of person under arrest, see Naval Courts and Boards, section 116, and U.C.M.J., Articles 77, 78, and 96, 10 U.S.C. §§ 877, 878, 896; (18) manslaughter, see Naval Courts and Boards, section 119, and U.C.M.J., Article 119, 10 U.S.C. § 919; (19) assaulting or striking a person not in the navy, see Naval Courts and Boards, section 120, and U.C.M.J., Article 128, 10 U.S.C. § 928; (20) rape and carnal knowledge, see Naval Courts and Boards, section 121, and U.C.M.J., Article 120, 10 U.S.C. § 920; (21) maiming, see Naval Courts and Boards, section 122, and U.C.M.J., Article 124, 10 U.S.C. § 924; (22) robbery, see Naval Courts and Boards, section 123, and U.C.M.J., Article 122, 10 U.S.C. § 922; and, (23) arson, see Naval Courts and Boards, section 124, and U.C. M.J., Article 126, 10 U.S.C. § 926.
In the latter category were the Navy’s per se custom of the service offenses of: (1) scandalous conduct, see Naval Courts and Boards, section 59 (although no specific model specification in the M.C.M. covers such misconduct, see generally the elements of U.C.MU., Article 133 and the discrediting provision of U.C.M.J., Article 134); (2) breaking quarantine, see Naval Courts and Boards, section 95, and see M.C.M., specification form 173, at A6-25; (3) carelessly or negligently endangering lives of others, see Naval Courts and Boards, section 97 (although no model specification in the M.C.M. specifically covers such misconduct, see generally, M.C.M., specification forms 150 and 151, at A6-22); (4) seduction, see Naval Courts and Boards, section 107 (although no model specification in the M.C.M. specifically covers such misconduct, see generally, the elements of U.C. M.J., Article 133 and the discrediting provision of U.C.M.J., Article 134); (5) unauthorized use of vehicles, see Naval Courts and Boards, section 109 (although no model specification in the M.C.M. specifically covers such misconduct, see generally, U.C.M.J., Article 121(a)(2), M.C.M., specification form 148, at A6-22, and the prejudice to good order and discipline provision of U.C.M.J., Article 134); (6) forging military or naval certificate of discharge or pass, see Naval Courts and Boards, section 113, and see M.C.M., specification form 147, at A622; (7) bribery, see Naval Courts and Boards, section 114, and see M.C.M., specification forms 131 and 132, at A6-20 and A6-21; (8) perjury and subornation thereof other than before a judicial proceeding or in a course of justice, see Naval Courts and Boards, section 115, and see M.C.M., specification forms 169 and 170, at A6-25; (9) offenses against the postal service, see Naval Courts and Boards, section 117, and see M.C.M., specification forms 160, 161, and 162, at A6-23 and A6-24; (10) offenses against foreign and interstate commerce, see Naval Courts and Boards, section 118, and see M.C.M., specification form 182, at A6-26; (11) receiving stolen goods, see Naval Courts and Boards, section 125, and see M.C.M., specification form 179, at A6-26; (12) circulating obscene literature, see Naval Courts and Boards, section 126 (no similar provision is mentioned in either the U.C.M.J. or M.C.M.); (13) polygamy, unlawful cohabitation, adultery and fornication, see Naval Courts and Boards, section 127, and see M.C.M., specification forms 130, 188, 127, and 159, at A6-20, A6-23, and A6-26; (14) narcotics offenses, see Naval Courts and Boards, section 128, and see M.C.M., specification forms 144, 145, and 146, at A6-22; and, (15) wrongful movement of liquor, see Naval Courts and Boards, sec 129 (not specifically addressed by an M.C.M. specification form).


. In 1944, the Judge Advocate General of the Navy, .interpreting the limitations imposed upon Articles for the Government of the Navy, Article 22, by Naval Courts and Boards (1937), section 5, set aside an Article 22 charge and specification that alleged a naval officer had fraternized with an enlisted man by taking him to dinner, to the theater, and to his hotel room, where he had spent the night with the enlisted man while occupying the same bed. This action was taken because none of the specific facts pleaded in the charge and its specification were sufficient, in and of themselves, to allege any violation of either written law, as identified by Naval Courts and Boards (1937), section 3, or those unwritten naval laws that could properly be identified by reference to Naval Courts and Boards (1937), Section 5. See United States v. Yocum, CMO 3, 1944, at 412. Since he had earlier recognized that the Navy’s long recognized “custom of the service” banning fraternization (any social intercourse between its officers and enlisted personnel) was far too general to be enforceable as an Article 22 violation, see CMO 2, 1941, at 271, and because no more specific prohibitions against certain types of fraternization had either been authorized by Navy decisions and opinions or were readily discernible as independent “customs of the service,” the Navy Judge Advocate General could, in 1944, have rendered no other decision consistent with his then existing legislative and administrative mandates.
Following enactment of the Code, however, a specification alleging similar conduct by another naval officer arrived in the Navy Judge Advocate General’s office. Unlike the former specification, however, this one, having been charged under U.C.M.J., Article 134, carried with it the additional factual allegation that the other facts stated therein were “all to the prejudice of good order and discipline in the armed forces of the United States.” Since, U.C.M.J., Article 134, itself, purported to subject to court-martial “all disorders and neglects to the prejudice of good order and discipline in the armed forces” committed by persons subject to the Code, the Judge Advocate General decided to refer it to his newly formed Navy Board of Review for resolution.
The Navy Board, considering the matter in United States v. Free, supra, identified the problem before them as being one of drawing “a line as to where acts of fraternization or association with enlisted men by officers cease to be innocent acts of comradeship and normal social intercourse between members of a democratic military force and become a violation of Article 134 of the Code, prejudicial to good order and discipline in the armed forces of the United States.” After noting that efforts “to lay down a measuring rod of particularities to determine in advance what acts are prejudicial to good order and discipline and what are not,” it concluded:
that each case must be determined on its own merits. Where it is shown that the acts and circumstances are such as to lead a reasonably prudent person, experienced in the problems of military leadership, to conclude that the good order and discipline of the armed forces has been prejudiced by the compromising of an enlisted person’s respect for the integrity and gentlemanly obligations of an officer, there has been an offense under Article 134.
United States v. Free, supra, at 470.
Of additional interest, is the fact that the specification in Free included a “throwback” factual allegation conforming the specification to the outmoded requirements of Naval Courts and Boards (1937), section 5, standards for unwritten naval law (to wit: that the accused’s conduct was “in violation of the custom of the Naval service of the United States that officers shall not fraternize or associate with enlisted men on terms of military equality”). After noting that its Judge Advocate General had earlier determined no “custom of the service” exists in the Navy that, per se, precludes the specific types of conduct alleged by the specification, the Navy Court merely noted that “[t]he rule under the U.C.M.J. governing the adequacy of the pleading is that a pleading is sufficient if it informs the accused of what he must be prepared to meet and it, as supplemented by the evidence, is sufficiently definite to eliminate the danger of again being placed in jeopardy for the same offense.” Its superfluous inclusion in the specification obviously had no bearing upon the decision rendered in the case.
Seventeen years later, in the first of two specifications that included the term “fraternize” which the United States Court of Military Appeals has considered in its 33 year history, (the navy specification alleging only that the accused naval officer “Willfully and knowingly fraterniz[ed] with one Seaman [N] on terms of military equality to the prejudice of good order and discipline”) the Court in United. States v. Lovejoy, 20 U.S.C.M.A. 18, 42 C.M.R. 210 (1970) avoided addressing a “vagueness” chai*879lenge by finding that the accused’s Article 134 “fraternization” conviction had merged with a simultaneous sodomy conviction.
Then, in 1971, the Court of Military Appeals, in United States v. Pitasi, 20 U.S.C.M.A. 601, 44 C.M.R. 31 (1971), squarely addressed the sufficiency of a navy specification alleging that a naval officer had “fraternized” and “associated” with an enlisted person:
... in violation of the custom of the Naval Service of the United States that officers shall not fraternize and associate with enlisted men on terms of military equality.
Confronted by a defense contention that “fraternization” is not a cognizable court-martial offense, the Navy rebutted by arguing that “ ‘fraternization’ by an officer with an enlisted man has, ‘by custom,’ always been held to be prejudicial to good order and discipline in the armed forces.” (In view of the Navy’s earlier decision in United States v. Yocum, supra, that acts of fraternization or association by Naval officers with enlisted personnel, in and of themselves, do not violate Naval custom, and its later holding in United States v. Free, supra, that when such acts of fraternization or association prejudice good order or discipline they are cognizable by court-martial as a violation of U.C.M.J., Article 134, this rebuttal argument was presumably meant to emphasize the phrase “prejudicial to good order and discipline,” and to imply that had the fraternization in Yocum, been alleged as “prejudicial to good order and discipline,” as it was in Free, a similar decision would have been reached.)
After briefly consulting Winthrop, supra, and referencing paragraph 213b of the M.C.M., the Court of Military Appeals approvingly quoted those portions of United States v. Free in which the Navy court had discussed the prejudicial effect of intimate types of personal relationships between officers and enlisted personnel on military discipline. Included in these quotes was the standard suggested by the Navy court for determining what acts of fraternization are, and what acts of fraternization are not, prejudicial to good order and military discipline within the meaning of U.C.M.J., Article 134. (For the text of this quotation, see my discussion of Free within this footnote, supra.)
Having completed its cursory review of the law in the area, the Court of Military Appeals, first, cautioned services against attempting to prosecute any custom, not palpably and directly prejudicial to good order and military discipline, under U.C.M.J., Article 134, by stating:
These factors, however, do not, in our opinion, relieve military authorities from the obligation of providing some guidelines by which an officer, or those who are called upon to sit in judgment as members of a court-martial, may test what conduct is or is not violative of the “custom,” in light of the fact that our armed forces are currently constituted of a large number of citizen soldiers.
And, second, it recommended that, since regulatory proscription of conduct prohibited by a “custom of the service” (even though it be prejudicial to good order and military discipline, and, accordingly, otherwise prosecutable under U.C.M.J., Article 134), has the advantage over Article 134, of precise definition, publication, and definite punishment parameters, responsible military authorities should consider reducing all of their existing “custom of the service” prohibitions into regulatory form.
Having stated these two ancillary propositions, however, the Court’s response to the defense’s contention that allegations of fraternization are so vague as not to be cognizable by court-martial, was exceptionally acerbic:
We in no way intend to depart from our holding in United States v. Sadinsky, wherein we reiterated our prior decision that Article 134 is not void for vagueness, that some acts are by their very nature palpably and directly prejudicial to the good order and discipline of the service. [Citations omitted.]
Unless it is specifically proscribed by another article of the Code, conduct alleged in an Article 134 specification which, by its very nature directly is palpably and directly prejudicial to the good order and discipline of the service, constitutes a violation of Article 134, which is cognizable by court-martial. Whether or not this same conduct, also, happens to violate a “custom of the service,” be it a prohibition against “fraternization” or any other activity, is completely irrelevant.


. For an excellent example of such a disciplined analysis, establishing that a specific example of “fraternization” type conduct, in fact, satisfies the “prejudicial to good order and discipline” general element of Article of War 96 (now, U.C.M.J., Article 134), see United States v. Lillis, 39 B.R. 395 (1944).


. For excellent examples of such a confirmation of the existence of a general article’s offense, despite passing references to “customs of the service,” see United States v. Bunker and United States v. Livingston, both supra.


. I do not here consider eight cases that used these terms only in reference to regulatory prohibitions against social intercourse between *881soldiers and foreign nationals in the European Theater, rather than in reference to any proscription against similar relationships between officers and enlisted persons serving together in our Armed Forces. See United States v. Mistretta, 16 B.R. (ETO) 191 (1945); United States v. Van Houten, 18 B.R. (ETO) 65 (1945); United States v. Blankenship, 22 B.R. (ETO) 279 (1945); United States v. Wofford, 24 B.R. (ETO) 346 (1945); United States v. Malott, 27 B.R. (ETO) 259 (1945); United States v. Wilson, 30 B.R. (ETO) 75 (1945); United States v. Newman, 32 B.R. (ETO) 57 (1945); and United States v. Wallace, 34 B.R. (ETO) 131 (1946).


. See United States v. Patterson, 41 B.R. 365 (1944); United States v. Leonard 16 B.R. (ETO) 279 (1945); United States v. Penick, 19 B.R. (ETO) 257 (1945); United States v. Livingston, 8 C.M.R. 206 (A.B.R.1952); and United States v. Free, 14 C.M.R. 466 (N.B.M.R.1953).


. See United States v. Morgan, 41 B.R. 73 (1944) and United States v. Brauchler, 15 M.J. 755 (A.F.C.M.R.1983).


. See United States v. Lovejoy, 41 C.M.R. 777 (N.C.M.R.1968).


. See United States v. Fiedler, 33 B.R. 189 (1944).


. See United States v. Jones, 40 B.R. 149 (1944).


. In the sole pre-Codal citation of a specification incorporating a usage of the term “fraternization, an Army board of review in United States v. Jones, supra, dismissed an Articles of War, Article 96, specification alleging simply that the accused “did ... wrongfully fraternize with enlisted men, thereby seriously compromising his position as an officer” because “no substantial evidence whatsoever of [the accused officer’s] wrongful fraternization with enlisted men” was presented at trial.
In United States v. Free, 14 C.M.R. 466 (N.B.R.1953), a Navy board of review, affirmed a conviction pursuant to a U.C.M.J., Article 134, specification, which alleged that the accused
“did ... willfully and knowingly, in the room assigned to [him], ... fraternize and associate with [a private first class] ... on terms of military equality by having said [private first class] in said room as his ... guest and offering said [private first class] ... alcoholic beverages to drink while his guest in said room and by inviting said [private first class] ... to sleep in said room as his guest, ... all to the prejudice of good order and discipline in the armed forces of the United States.” In doing so, the board specifically found,
both, that the accused officer had been “fairly apprised” of the offenses to which the specification pertained and that the officer’s behavior had, in fact, prejudiced good order and military discipline in the naval service.
In the third of these five cases, an Article 134 specification alleging that an accused “did ... willfully and knowingly fraternize and associate with [a seaman] ... on terms of military equality” by having the seaman as his “guest” in his apartment and sharing with him the cost of food “to the prejudice of good order and discipline” was considered first by the navy court of military review in United States v. Lovejoy, 41 C.M.R. 777 (N.C.M.R.1969), and then by the Court of Military Appeals in United States v. Lovejoy, 20 U.S.C.M.A. 18, 42 C.M.R. 210 (1970). The Navy Court, below, affirmed the specification, dismissing a constitutional “vagueness and indefinite” argument as to the specification’s sufficiency, by simply stating, without citations, that “After a careful analysis and review of all the circumstances of this case, we arrive at [an] opposite conclusion.” The Court of Military Appeals, when faced with an identical argument, above, refused to address the question it presented, opting, instead, to dismiss the specification on other grounds.


. My personal review of 237 military appellate decisions that have dealt with Article 133 and 134 allegations of officer misconduct in relation to enlisted personnel reveals, without exception, that all such allegations fit neatly into conduct described by one of four sub-headings.
The first of these may be categorized as alcohol related offenses. They include those allegations of conduct in which the courts, under the particular circumstances of the case, have concluded that, whether by virtue of simple or excessive personal use, or simple provision of the substance to enlisted persons, an officer has demeaned the position of “a commissioned officer” within the eyes of enlisted ranks. See United States v. Hammond, 1 B.R. 83 (1929); United States v. MacIver, 2 B.R. 321 (1931); United States v. Fleming, 2 B.R. 359 (1931); United States v. Lowry, 6 B.R. 67 (1934); United States v. Shirley, 6 B.R. 337 (1935); United States v. Gould, 7 B.R. 49 (1935); United States v. Lowry, 8 B.R. 377 (1937); United States v. Raymond, 10 B.R. 169 (1939); United States v. Hester, 11 B.R. 145 (1941); United States v. Harris, 11 B.R. 171 (1941); United States v. Callan, 12 B.R. 49 (1941); United States v. Bethard, 12 B.R. 67 (1941); United States v. Knight, 13 B.R. 27 (1942); United States v. Brown, 13 B.R. 183 (1942); United States v. Jones, 13 B.R. 231 (1942); United States v. Smith, 14 B.R. 371 (1942); United States v. Saul, 15 B.R. 197 (1942); United States v. Taliaferro, 16 B.R. 187 (1942); United States v. Hess, 49 B.R. 231 (1942); United States v. Wall 16 B.R. 233 (1943); United States v. O’Maley, 16 B.R. 285 (1943); United States v. Griffin, 17 B.R. 85 (1943); United States v. Granosk, 17 B.R. 193 (1943); United States v. Daly, 17 B.R. 333 (1943); United States v. Minnis, 18 B.R. 101 (1943); United States v. Parks, 19 B.R. 23 (1943); United States v. Paradise, 19 B.R. 43 (1943); United States v. Brennan, 19 B.R. 139 (1943); United States v. Slaughter, 20 B.R. 9 (1943); United States v. Lyday, 20 B.R. 37 (1943); United States v. Murphy, 21 B.R. 13 (1943); United States v. Westcott, 21 B.R. 41 (1943); United States v. Nelson, 21 B.R. 55 (1943); United States v. Singletary, 21 B.R. 399 (1943); United States v. Baker, 22 B.R. 131 (1943); United States v. Cannon, 22 B.R. 237 *883(1943); United States v. Johnston, 23 B.R. 57 (1943); United States v. Hyre, 23 B.R. 115 (1943); United States v. Minton, 23 B.R. 159 (1943); United States v. Biggs, 25 B.R. 385 (1943); United States v. Ferguson, 26 B.R. 43 (1943); United States v. Shapiro, 26 B.R. 43 (1943); United States v. Bunker, supra; United States v. Thorn, 29 B.R. 237 (1943); United States v. Gage, 1 B.R. (ETO) 299 (1943); United States v. Nicholson, 1 B.R. (ETO) 397 (1943); United States v. Booker, 2 B.R. (ETO) 325 (1943) ; United States v. Bradford, 30 B.R. 279 (1944) ; United States v. Green, 31 B.R. 51 (1944); United States v. Norren, 32 B.R. 95 (1944); United States v. Fiedler, supra; United States v. Watts, 33 B.R. 195 (1944); United States v. Blanton, 33 B.R. 221 (1944); United States v. McPheron, 33 B.R. 325 (1944); United States v. Bates, 34 B.R. 147 (1944); United States v. Martin, 34 B.R. 223 (1944); United States v. Goggin, 34 B.R. 399 (1944); United States v. Roundtree, 36 B.R. 283 (1944); United States v. MacFarlane, 38 B.R. 338 (1944); United States v. Lillis, 39 B.R. 395 (1944); United States v. Jones, supra; United States v. Nettles, 40 B.R. 385 (1944); United States v. Myers, 41 B.R. 83 (1944); United States v. Patterson, supra; United States v. Rooney, 42 B.R. 119 (1944); United States v. Evans, 42 B.R. 187 (1944); United States v. Price, supra; United States v. Carey, 43 B.R. 261 (1944); United States v. McCoy, 44 B.R. 81 (1944); United States v. Madden, 4 B.R. (ETO) 253 (1944); United States v. Moffit, 7 B.R. (ETO) 113 (1944) ; United States v. Whalen, 10 B.R. (ETO) 201 (1944); United States v. Buck, 11 B.R. (ETO) 187 (1944); United States v. Gardner, 13 B.R. (ETO) 127 (1944); United States v. Long, 13 B.R. (ETO) 291 (1944); United States v. Glover, 14 B.R. (ETO) 67 (1944); United States v. Newcombe, 14 B.R. (ETO) 93 (1944); United States v. Campbell, 14 B.R. (ETO) 127 (1944); United States v. Wright, 44 B.R. 183 (1945); United States v. Kelley, 46 B.R. 89 (1945); United States v. Foster, 46 B.R. 295 (1945); United States v. Futrell, 47 B.R. 339 (1945); United States v. Ponsler, 51 B.R. 47 (1945); United States v. Packard, 52 B.R. 125 (1945); United States v. Buckner, 53 B.R. 197 (1945); United States v. Mann, 55 B.R. 381 (1945); United States v. Skinner, 17 B.R. (ETO) 317 (1945); United States v. Walker, 18 B.R. (ETO) 33 (1945); United States v. Manning, 18 B.R. (ETO) 201 (1945); United States v. Taylor, 18 B.R. (ETO) 319 (1945); United States v. McBride, 15 B.R. (ETO) 91 (1945); United States v. Leonard, supra; United States v. Thorpe, 19 B.R. (ETO) 245 (1945); United States v. Penick, supra; United States v. Sirois, 20 B.R. (ETO) 21 (1945); United States v. Suitt, 20 B.R. (ETO) 265 (1945); United States v. Dawson, 21 B.R. (ETO) 95 (1945); United States v. Wetherford, 22 B.R. (ETO) 147 (1945); United States v. Hindmarch, 22 B.R. (ETO) 223 (1945); United States v. Shipley, 22 B.R. (ETO) 257 (1945); United States v. Patton, 23 B.R. (ETO) 75 (1945); United States v. Petroski, 23 B.R. (ETO) 81 (1945); United States v. Roberson, 23 B.R. (ETO) 149 (1945); United States v. Tucker, 23 B.R. (ETO) 319 (1945); United States v. O’Hara, 24 B.R. (ETO) 93 (1945); United States v. Vollmer, 24 B.R. (ETO) 281 (1945); United States v. Stark, 24 B.R. (ETO) 332 (1945); United States v. Buck, 25 B.R. (ETO) 213 (1945); United States v. St. George, 25 B.R. (ETO) 367 (1945); United States v. Traynor, 25 B.R. (ETO) 377 (1945); United States v. Bradford, 28 B.R. (ETO) 91 (1945); United States v. Ingham, 30 B.R. (ETO) 83 (1945); United States v. Bryant, 30 B.R. (ETO) 291 (1945); United States v. Snyder, 31 B.R. (ETO) 181 (1945); United States v. Marrs, 31 B.R. (ETO) 243 (1945); United States v. Gunning, 32 B.R. (ETO) 85 (1945); United States v. Powell, 33 B.R. (ETO) 221 (1945); United States v. Griffith, 33 B.R. (ETO) 239 (1945); United States v. Parkinson, 34 B.R. (ETO) 11 (1945); United States v. Epperson, 58 B.R. 323 (1946); United States v. Pasquariello, 60 B.R. 179 (1946); United States v. Glass, 60 B.R. 185 (1946); United States v. Hart, 60 B.R. 247 (1946); United States v. Clovatre, 60 B.R. 381 (1946); United States v. Shirley, 63 B.R. 65 (1946); United States v. Heaton, 64 B.R. 3 (1946); United States v. McMaster, 64 B.R. 171 (1946) ; United States v. Creighton, 70 B.R. 355 (1947) ; United States v. Ward, 72 B.R. 301 (1947); United States v. Dows, 73 B.R. 275 (1947) ; United States v. Becker, 78 B.R. 329 (1948) ; United States v. Kearbey, 2 B.R.J.C. 281 (1949) ; United States v. Boraczek, 4 B.R.J.C. 283 (1949) ; United States v. Powers, 8 B.R.J.C. 111 (1950); United States v. Hansen, 10 B.R.J.C. 165 (1951) ; United States v. Clarke, 3 C.M.R. 227 (A.B.R.1951); United States v. Akins, 4 C.M.R. 364 (A.B.R.1951); United States v. Powers, 5 C.M.R. 206 (A.B.R.1951); United States v. Livingston, supra; United States v. Jackson, 8 C.M.R. 215 (A.B.R.1952); United States v. Loney, 8 C.M.R. 533 (A.B.R.1952); United States v. Johnson, 10 C.M.R. 513 (A.B.R.1953); United States v. Sloan, 14 C.M.R. 375 (A.B.R.1953); United States v. Free, supra; United States v. Long, 7 U.S.C.M.A. 265, 22 C.M.R. 55 (1956); United States v. McCardle, 27 C.M.R. 1006 (A.B.R.1958); United States v. Lovejoy, supra; and United States v. Pitasi, supra. For cases prior to 1920, see Winthrop, supra, at 716-717, notes 44 and 47, and at 728, note 26.
The second such subheading includes those charges which allege that, under the circumstances alluded to in the cases, an officer somehow either demeaned the respect due to commissioned officers and/or subjected his person*884al impartiality to criticism by “gambling” for money with enlisted personnel. Included among these cases, see United States v. Van Hess, 14 B.R. 271 (1942); United States v. Thompson, 14 B.R. 133 (1942); United States v. Cromer, 15 B.R. 17 (1942); United States v. Marinelli, 18 B.R. 377 (1943); United States v. Black, 20 B.R. 345 (1943); United States v. Johnston, supra; United States v. Campbell, 24 B.R. 215 (1943); United States v. Petty, 26 B.R. 213 (1943); United States v. Phillips, 26 B.R. 299 (1943); United States v. Murray, 31 B.R. 389 (1944); United States v. Bates, supra; United States v. Martin, supra; United States v. Lillis, supra; United States v. Futrell, supra; United States v. Garris, 48 B.R. 39 (1945); United States v. Ponsler, supra; United States v. Welch, 56 B.R. 233 (1945); United States v. Stanley, 20 B.R. (ETO) 319 (1945); United States v. Porter, 24 B.R. (ETO) 286 (1945); United States v. Mayfield, 60 B.R. 179 (1946); United States v. Hoover, 3 B.R.J.C. 39 (1949); United States v. Bazanos, 8 B.R.J.C. 33 (1950); United States v. Weller, 10 B.R.J.C. 381 (1951); United States v. Pryor, 2 C.M.R. 365 (A.B.R.1951); United States v. Reed, 9 C.M.R. 269 (A.B.R.1952); United States v. Atkinson, 10 C.M.R. 443 (A.B.R.1953); United States v. Villiados, 32 C.M.R. 561 (A.B.R.1962); United States v. Britton, 13 U.S.C.M.A. 499, 33 C.M.R. 31 (1963); and United States v. Light, 36 C.M.R. 579 (A.B.R.1965). For cases prior to 1920, see Winthrop, supra, at 716, note 44, and at 727, note 11.
In the third identifiable subheading of these cases, dealing with allegations that an officer “borrowed” money from enlisted persons, the courts again looked to the same types of surrounding conditions as they had looked to in the “gambling” type allegations. See United States v. Strickland, 1 B.R. 329 (1930); United States v. Johnston, 4 B.R. 211 (1933); United States v. Sullivan, 5 B.R. 83 (1934); United States v. Gould, supra; United States v. Crist, 12 B.R. 49 (1941); United States v. Curran, 15 B.R. 129 (1942); United States v. Folk, 15 B.R. 307 (1942); United States v. Delbrook, 18 B.R. 29 (1943); United States v. Addison, 18 B.R. 171 (1943); United States v. Brunkella, 19 B.R. 289 (1943); United States v. Tillotson, 20 B.R. 149 (1943); United States v. Black, supra; United States v. Westcott, supra; United States v. Nelson, supra; United States v. Hart, 23 B.R. 295 (1943); United States v. Skeen, 24 B.R. 373 (1943); United States v. Peck, 25 B.R. 205 (1943); United States v. Churchich, 26 B.R. 199 (1943); United States v. Hedgess, 27 B.R. 223 (1943); United States v. Bedwell, 28 B.R. 229 (1943); United States v. Morrison, 28 B.R. 355 (1943); United States v. Benfield, 29 B.R. 365 (1944); United States v. Maeef, 30 B.R. 53 (1944); United States v. Bohlin, 30 B.R. 209 (1944); United States v. Bradford, supra; United States v. Steele, 30 B.R. 331 (1944); United States v. Van Epps, 31 B.R. 193 (1944); United States v. Young, 31 B.R. 249 (1944); United States v. Murray, supra; United States v. Norren, supra; United States v. Clift, 33 B.R. 263 (1944); United States v. Elliott, 34 B.R. 293 (1944); United States v. Robertson, 34 B.R. 321 (1944); United States v. Edwards, 35 B.R. 143 (1944); United States v. Sears, 37 B.R. 39 (1944); United States v. Lowden, 39 B.R. 109 (1944); United States v. Gross, 39 B.R. 133 (1944); United States v. Corcoran, 40 B.R. 235 (1944); United States v. Allgood, 40 B.R. 353 (1944); United States v. Price, supra; United States v. Gilson, 43 B.R. 235 (1944); United States v. Hambright, 5 B.R. (ETO) 287 (1944); United States v. Collins, 8 B.R. (ETO) 219 (1944); United States v. Witmer, 9 B.R. (ETO) 237 (1944); United States v. Moore, 45 B.R. 141 (1945); United States v. MacDonald, 46 B.R. 1 (1945); United States v. McGovern, 46 B.R. 305 (1945); United States v. Jamieson, 47 B.R. 369 (1945); United States v. Wilson, 48 B.R. 71 (1945); United States v. Morris, 51 B.R. 29 (1945); United States v. Giardina, 51 B.R. 291 (1945); United States v. Murray, 53 B.R. 93 (1945); United States v. Phillips, 55 B.R. 31 (1945); United States v. Burbank, 57 B.R. 41 (1945); United States v. Coates, 57 B.R. 157 (1945); United States v. Kuse, 15 B.R. (ETO) 73 (1945) ; United States v. Stanley, 20 B.R. (ETO) 319 (1945); United States v. Vollmer, supra; United States v. Porter, supra; United States v. Wickerson, 25 B.R. (ETO) 295 (1945); United States v. Powell, supra; United States v. Hicks, 58 B.R. 139 (1946); United States v. Zaleski, 58 B.R. 349 (1946); United States v. Heaton, supra; United States v. Bryant, 65 B.R. 119 (1946); United States v. Sandsness, 65 B.R. 337 (1946); United States v. Thomas, 65 B.R. 57 (1947); United States v. Dye, 70 B.R. 385 (1947); United States v. Fears, 71 B.R. 37 (1947); United States v. Lach, 71 B.R. 303 (1947) ; United States v. Vanover, 79 B.R. 189 (1948); United States v. Johnson, 1 B.R.J.C. 343 (1949); United States v. Wilkins, 2 B.R.J.C. 153 (1949); United States v. Cole, 3 B.R.J.C. 159 (1949); United States v. Storm, 11 B.R.J.C. 127 (1951); United States v. St. Ours, 6 C.M.R. (A.B.R.1952); United States v. Rehmann, 7 C.M.R. 172 (A.B.R.1952); United States v. Galloway, 8 C.M.R. 323 (A.B.R.1952); United States v. Wetzell, 12 C.M.R. 269 (A.B.R.1953); United States v. Scioli, 7 U.S.C.M.A. 502, 22 C.M.R. 292 (1957); United States v. Calderon, 24 C.M.R. 338 (A.B.R.1957); United States v. Burgin, 30 C.M.R. 525 (A.B.R.1960); United States v. Villiados, supra; and United States v. Light, 32 C.M.R. 561 (A.B.R.1965). For cases occurring prior to 1920, see Winthrop, supra, at 714, note 40, at 715, note 42, and at 716, notes 45 and 46.
And, finally, the fourth subheading deals with those specifications that have alleged an officer has demeaned the respect due him by virtue of his commission, by sexual behavior which a substantial portion of the service’s enlisted population required to render this respect deems as scurrilous. See United States *885v. Kelly, 11 B.R. 257 (1941); United States v. Hightower, 14 B.R. 97 (1942); United States v. Smith, supra; United States v. Leavit, 15 B.R. 51 (1942); United States v. Saul, supra; United States v. Peterson, 16 B.R. 59 (1942); United States v. Hathaway, 14 B.R. 349 (1943); United States v. Law, 16 B.R. 117 (1943); United States v. Samuels, 22 B.R. 229 (1943); United States v. Hyre, supra; United States v. Fahey, 26 B.R. 305 (1943); United States v. Hooey, 27 B.R. 5 (1943); United States v. Fowler, 27 B.R. 21 (1943); United States v. Kappes, 27 B.R. 87 (1943); United States v. McFarlane, 28 B.R. 217 (1943); United States v. Sebastian, 28 B.R. 267 (1943); United States v. Breymann, 50 B.R. 1 (1943); United States v. Gage, supra; United States v. Suckow, 2 B.R. (ETO) 199 (1943); United States v. Cookerly, 29 B.R. 99 (1944); United States v. Stone, 32 B.R. 55 (1944); United States v. Arnold, 33 B.R. 69 (1944); United States v. McCaffree, 33 B.R. 95 (1944); United States v. Blanton, supra; United States v. Goggin, supra; United States v. Willetts, 35 B.R. 231 (1944); United States v. Gray, 38 B.R. 109 (1944); United States v. Kelly, 39 B.R. 1 (1944); United States v. Porter, 39 B.R. 49 (1944); United States v. Nettles, supra; United States v. Morgan, supra; United States v. Knickerbocker, 42 B.R. 1 (1944); United States v. Shipman, 4 B.R. (ETO) 161 (1944); United States v. Jared, 8 B.R. (ETO) 1 (1944); United States v. Whalen, supra; United States v. Buck, supra; United States v. Long, supra; United States v. Wright, supra; United States v. Futrell, supra; United States v. Wagner, 48 B.R. 45 (1945); United States v. Stallworth, 55 B.R. 97 (1945); United States v. MacIntyre, 55 B.R. 151 (1945); United States v. Ritner, 18 B.R. (ETO) 189 (1945); United States v. Traux, 27 B.R. (ETO) 25 (1945); United States v. Pfefferkuch, 27 B.R. (ETO) 265 (1945); United States v. Thompson, 31 B.R. (ETO) 235 (1945); United States v. Gunning, supra; United States v. Kooch, 32 B.R. (ETO) 169 (1945); United States v. Petrie, 33 B.R. (ETO) 133 (1945); United States v. Powell, supra; United States v. Peterson, 59 B.R. 95 (1946); United States v. Bonet, 60 B.R. 191 (1946); United States v. Hart, supra; United States v. Shelton, 62 B.R. 29 (1946); United States v. Martin, 66 B.R. 259 (1947); United States v. McMillen, 69 B.R. 113 (1947); United States v. Slater, 74 B.R. 371 (1947); United States v. Rabb, supra; United States v. Crank, 81 B.R. 289 (1948); United States v. Prater, 5 B.R.J.C. 228 (1950); United States v. Kempe, 7 B.R.J.C. 101 (1950); United States v. Clark, 9 B.R.J.C. 119 (1950); United States v. Dunlop, 10 B.R.J.C. 187 (1951); United States v. Lee, 4 C.M.R. 185 (A.B.R.1951); United States v. Jewson, 7 C.M.R. 213 (A.B.R.1951); United States v. Livingston, supra; United States v. Cowan, 12 C.M.R. 374 (A.B.R.1953); United States v. Rice, 14 C.M.R. 316 (A.B.R.1953); United States v. Free, supra; United States v. Yeast, 36 C.M.R. 890 (A.F.B.R.1965); United States v. Lovejoy, supra; United States v. Pitasi, supra; United States v. Horton, 14 M.J. 96 (C.M.A.1982); United States v. Newak, 15 M.J. 541 (A.F.C.M.R.1982); United States v. Brauchler, 15 M.J. 755 (A.F.C.M.R.1983); and United States v. King, 16 M.J. 990 (A.C.M.R.1983). For cases prior to 1920, see Winthrop, supra, at 716, note 44, and at 718, notes 52 and 54.


. See Collins, Managers and Lovers, Harvard Business Review, Sep-Oct, at 142.


. See Executive Order 10013, 27 October 1948, as amended by Executive Order 10043, 10 March 1949. See also AFR 50-31, Moral Leadership, 24 October 1969, and its predecessors.